            Case 4:18-cv-01044-HSG Document 174-1 Filed 05/06/19 Page 1 of 5



 1   Ann McFarland Draper (Bar No. 065669)
     courts@draperlaw.net
 2   Draper Law Offices
     75 Broadway, Suite 202
 3   San Francisco, California 94111
     Telephone:    (415) 989-5620
 4
     QUINN EMANUEL URQUHART & SULLIVAN, LLP
 5   Kevin P.B. Johnson (Bar No. 177129)
     kevinjohnson@quinnemanuel.com
 6   Andrea Pallios Roberts (Bar No. 228128)
     andreaproberts@quinnemanuel.com
 7   555 Twin Dolphin Drive, 5th Floor
     Redwood Shores, California 94065-2139
 8   Telephone:    (650) 801-5000
     Facsimile:    (650) 801-5100
 9
     Ed DeFranco (Bar No. 165596)
10   eddefranco@quinnemanuel.com
     51 Madison Avenue, 22nd Floor
11   New York, NY 10010
     Telephone:   (212) 849-7000
12   Facsimile:   (212) 849-7100

13   John E. Nathan (Pro Hac Vice)
     jnathan155@yahoo.com
14   John E. Nathan LLC
     1175 Park Avenue
15   New York, NY 10128
     Telephone:    (917) 960-1667
16
     Attorneys for Defendants and Counterclaimants
17
                                  UNITED STATES DISTRICT COURT
18
                       NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
19          TECHSHOP, INC., a California                  Case No: 4:18-cv-01044-HSG (JCS)
            corporation, DORIS A. KAELIN, in her
20          capacity as Chapter 7 bankruptcy trustee for DECLARATION OF ANN MCFARLAND
            TECHSHOP, INC.,                              DRAPER IN SUPPORT OF DEFENDANTS’
21                                                       AND COUNTERCLAIMANTS’ FURTHER
                              Plaintiff,                 RESPONSE REGARDING PLAINTIFF’S
22                                                       MOTION IN LIMINE NO. 2
                   v.
23
            DAN RASURE et al.                        RE: DEFENDANTS’ FRAUD ALLEGATIONS
24
                           Defendants.
25                                                   Trial: June 3, 2019, 8:00 a.m.
     ______________________________________
26
     AND RELATED COUNTERCLAIMS
27

28

                                                   -1-          Case No. 4:118-CV-01044-HSG (JCS)
             DRAPER DECLARATION IN SUPPORT OF RESPONSE REGARDING PLAINTIFF’S MOTION IN LIMINE
     (d (
                                                                                           NO. 2
      Case 4:18-cv-01044-HSG Document 174-1 Filed 05/06/19 Page 2 of 5



 1           I, Ann McFarland Draper, declare as follows:

 2       1. I am an attorney licensed to practice law in the State of California. I am an attorney at the

 3   law firm of Draper Law Offices, counsel for Defendants and Counterclaimants (“Defendants”). I

 4   have personal knowledge of the facts stated herein and, if called as a witness, could and would

 5   testify thereto.

 6       2. During fact discovery in the above-captioned case, Defendants produced documents

 7   supporting Mr. Rasure’s fraud counterclaim and on which the computation of fraud damages is

 8   based, without awaiting a discovery request from Plaintiff. Such documents produced include,

 9   inter alia, the documents identified in Paragraphs a through o below.
10               a. Among other documents, Defendants produced communications between Mr.

11                      Rasure and TechShop regarding Google fees paid by Mr. Rasure as DR000537,

12                      which has been marked as trial exhibit TX0534, attached hereto as Exhibit 1.

13               b. Among other documents, Defendants produced communications between Mr.

14                      Rasure and Mr. Lloyd regarding making TechShop’s health insurance payments

15                      paid by Mr. Rasure and Mr. Lloyd and regarding payments to TechShop’s

16                      attorneys as DR001804, which has been marked as trial exhibit TX0546, a true and

17                      correct excerpt of which is attached hereto as Exhibit 2.

18               c. Among other documents, Defendants produced communications between Mr.

19                      Rasure and TechShop regarding payments to TechShop’s attorneys as DR005038,
20                      which has been marked as trial exhibit TX0581, attached hereto as Exhibit 3.

21               d. Among other documents, Defendants produced communications between Mr.

22                      Rasure and TechShop regarding making TechShop’s health insurance payments as

23                      DR005951, which has been marked as trial exhibit TX0587, attached hereto as

24                      Exhibit 4.

25               e. Among other documents, Defendants produced communications between Mr.

26                      Rasure and TechShop regarding making TechShop’s health insurance payments as

27                      DR006331, which has been marked as trial exhibit TX0589, attached hereto as

28                      Exhibit 5.

                                              -2-          Case No. 4:118-CV-01044-HSG (JCS)
        DRAPER DECLARATION IN SUPPORT OF RESPONSE REGARDING PLAINTIFF’S MOTION IN LIMINE
                                                                                      NO. 2
     Case 4:18-cv-01044-HSG Document 174-1 Filed 05/06/19 Page 3 of 5



 1           f. Among other documents, Defendants produced communications between Mr.

 2              Rasure and TechShop regarding making TechShop’s health insurance payments as

 3              DR006358, which has been marked as trial exhibit TX0590, attached hereto as

 4              Exhibit 6.

 5           g. Among other documents, Defendants produced communications between Mr.

 6              Rasure and TechShop regarding making TechShop’s health insurance payments as

 7              DR006423, which has been marked as trial exhibit TX0591, attached hereto as

 8              Exhibit 7.

 9           h. Among other documents, Defendants produced communications between Mr.
10              Rasure and TechShop regarding Google payments paid by Mr. Rasure as

11              DR006448, which has been marked as trial exhibit TX0592, attached hereto as

12              Exhibit 8.

13           i. Among other documents, Defendants produced communications between Mr.

14              Rasure and TechShop regarding making TechShop’s health insurance payments as

15              DR006469, which has been marked as trial exhibit TX0593, attached hereto as

16              Exhibit 9.

17           j. Among other documents, Defendants produced communications between Mr.

18              Rasure and TechShop regarding making TechShop’s health insurance payments as

19              DR006471, which has been marked as trial exhibit TX0594, attached hereto as
20              Exhibit 10.

21           k. Among other documents, Defendants produced communications between Mr.

22              Rasure and TechShop regarding Google payments paid by Mr. Rasure as

23              DR007282, which has been marked as trial exhibit TX0620, attached hereto as

24              Exhibit 11.

25           l. Among other documents, Defendants produced communications between Mr.

26              Rasure and TechShop regarding payments to TechShop’s public relations

27              consultant as DR007313, which has been marked as trial exhibit TX0621, attached

28              hereto as Exhibit 12.

                                            -3-          Case No. 4:118-CV-01044-HSG (JCS)
      DRAPER DECLARATION IN SUPPORT OF RESPONSE REGARDING PLAINTIFF’S MOTION IN LIMINE
                                                                                    NO. 2
      Case 4:18-cv-01044-HSG Document 174-1 Filed 05/06/19 Page 4 of 5



 1              m. Among other documents, Defendants produced communications between Mr.

 2                  Rasure and TechShop regarding payments to TechShop’s attorneys as DR007977,

 3                  which has been marked as trial exhibit TX0623, attached hereto as Exhibit 13.

 4              n. Among other documents, Defendants produced communications between Mr.

 5                  Rasure and TechShop regarding payments to TechShop’s public relations

 6                  consultant as DR009095, which has been marked as trial exhibit TX0629, attached

 7                  hereto as Exhibit 14.

 8              o. Among other documents, Defendants produced communications between Mr.

 9                  Rasure and TechShop regarding Google payments made by Mr. Rasure as
10                  DR013358, which has been marked as trial exhibit TX0643, attached hereto as

11                  Exhibit 15.

12      3. Plaintiff did not take any depositions, even though I offered to unilaterally extend fact

13   discovery so that Plaintiff had additional time in which to do so.

14      4. Plaintiff did not serve requests for production aimed at the fraud claim.

15      5. Plaintiff did not serve any interrogatories.

16      6. Plaintiff did not serve any requests for admissions.

17      7. Plaintiff did not move for summary judgment.

18      8. Plaintiff did not file a motion to compel Defendants to provide additional fraud-related

19   discovery or disclosures.
20      9. Prior to the Pretrial Conference on April 30, 2019, Plaintiff never raised any complaint

21   regarding Defendants’ and Counterclaimants’ Initial Disclosures for their counterclaims.

22
            I declare under penalty of perjury under the laws of the United States of America that the
23
     foregoing is true and correct.
24

25          Executed this 6th of May, 2019 at San Rafael, California.

26

27                                                                /s/ Ann McFarland Draper
                                                                    Ann McFarland Draper
28

                                              -4-          Case No. 4:118-CV-01044-HSG (JCS)
        DRAPER DECLARATION IN SUPPORT OF RESPONSE REGARDING PLAINTIFF’S MOTION IN LIMINE
                                                                                      NO. 2
      Case 4:18-cv-01044-HSG Document 174-1 Filed 05/06/19 Page 5 of 5



 1                                            ATTESTATION
 2

 3   Pursuant to Civil L.R. 5-1(i)(3), the undersigned attests that concurrence in the filing of this
 4   document has been obtained from Ann McFarland Draper.
 5

 6                                                                 /s/ Andrea Pallios Roberts
 7                                                                    Andrea Pallios Roberts
 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                              -5-          Case No. 4:118-CV-01044-HSG (JCS)
        DRAPER DECLARATION IN SUPPORT OF RESPONSE REGARDING PLAINTIFF’S MOTION IN LIMINE
                                                                                      NO. 2
